Per Curiam,
The questions involved in this appeal, especially the question whether or not the excess payment made by the plaintiff is to be regarded as a voluntary payment, cannot be said to be wholly free from difficulty, and we appreciate the force and plausibility of the argument of appellant’s counsel upon them. But, upon full consideration of the legal and equitable principles applicable to the facts agreed upon, taken as a connected whole, and the thorough and satisfactory arguments pro and con presented by counsel of both parties, we conclude that the case was correctly decided in the plaintiff’s favor. The reasons which impel us to this conclusion are well expressed in the opinion rendered by Judge Wanner. We deem it unnecessary to add anything thereto, except to say that we cannot find that the decision imports into the case any fact which is not fully embraced in the case stated, or does not accord to any fact thus embraced its full significance.
The judgment is affirmed.